Citation Nr: 1048046	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-33 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
defective vision of the left eye.  

2.  Entitlement to a rating in excess of 10 percent for scotoma, 
para-central, left eye.  


REPRESENTATION

Appellant represented by:	Carol Avard, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1954.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 20 percent evaluation for the 
Veteran's service-connected defective vision of the left eye and 
the 10 percent evaluation for his service-connected scotoma para-
central left eye.  

In December 2009, the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  

When this matter was before the Board in December 2009, a remand 
was ordered.  The RO was instructed to schedule the Veteran for a 
VA eye examination.  In the remand section, the examiner was 
requested to provide and interpret a Goldmann chart with respect 
to the field of vision to determine whether visual concentric 
contraction is demonstrated to 5 degrees, to 15 but not to 5 
degrees, to 30 but not to 15 degrees, to 45 but not to 30 
degrees, or to 60 but not to 45 degrees so that an appropriate 
rating may be assigned under 38 C.F.R. § 4.84a for impairment of 
field of vision, if applicable.  See the December 2009 Board 
remand.  This was reiterated again in the action paragraphs, and 
it was also requested that the VA examiner include the total 
field of vision for each eye.  

As such, in February 2010, the Veteran was afforded a VA eye 
examination.  However, according to the VA examination report, 
the VA examiner failed to provide the total field of vision for 
each eye and did not comment on whether field of vision results 
reflected visual concentric contraction demonstrated to 5 
degrees, to 15 but not to 5 degrees, to 30 but not to 15 degrees, 
to 45 but not to 30 degrees, or to 60 but not to 45 degrees.  
Furthermore, it appears that the Humphrey Visual Field (HVF) test 
was performed to ascertain the Veteran's field of vision, when in 
fact, the remand indicated that the Goldmann Perimeter test 
should be used.  

Finally, the Board noted that a claim for entitlement to service 
connection for a right eye disorder had been raised by the 
Veteran and was inextricably intertwined with his claim for an 
increased rating for his service-connected defective vision of 
the left eye.  The Board directed the RO to "adjudicate the 
issue of entitlement to service connection for a right eye 
disorder, to include as secondary to any of his service-connected 
left eye disabilities . . . . [n]otice of the determination, and 
his appellate rights, should be provided to the Veteran and his 
representative."  Although the February 2010 VA examiner 
provided an opinion as to the etiology of the Veteran's claimed 
right eye disorder, there has been no adjudication of such claim.  

Because of the aforementioned procedural deficiencies, the 
Board's remand instructions were not complied with, and another 
remand is needed in order to ensure compliance by scheduling 
another eye examination.  If any action required by a remand is 
not undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  While the Board regrets 
the delay, another remand is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected left eye 
disabilities and his claimed right eye 
disorder.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  All 
indicated studies should also be conducted.  
A full and complete rationale is requested 
for all opinions expressed by the examiner.  
The examiner must conduct any and all 
studies deemed necessary, to include field 
of vision in each eye according to the 
Goldmann Perimeter Test.  A Goldmann 
Perimeter Chart for each eye should be 
included with the examination report.  

(a) The examiner is specifically requested 
to set forth in the examination report the 
total field of vision for each eye and 
degree of remaining visual field in each 
eye, in each of the following eight 
principal meridians: temporally, down 
temporally, down, down nasally, nasally, up 
nasally, up, and up temporally.

(b) If any impairment of field vision is 
found, the examiner should also 
specifically comment on whether field of 
vision studies reflect that visual 
concentric contraction is demonstrated to 5 
degrees, to 15 but not to 5 degrees, to 30 
but not to 15 degrees, to 45 but not to 30 
degrees, or to 60 but not to 45 degrees.  

The examiner should provide a clear 
rationale for the conclusion(s) reached and 
cite the evidence relied upon or rejected 
in forming an opinion.  If the physician 
cannot respond without resorting to 
speculation, he/she should so indicate this 
and explain the reason why an opinion would 
be speculative.  

2.  Adjudicate the issue of entitlement to 
service connection for a right eye 
disorder, claimed as secondary to the 
Veteran's service-connected left eye 
disabilities.  Notice of the determination 
and his appellate rights should be provided 
to the Veteran and his representative.  
Then, only if a timely appeal is perfected 
should the issue be returned to the Board 
for further appellate consideration.

3.  Thereafter, the issues of increased 
ratings for the left eye disabilities on 
appeal should be readjudicated.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The matter 
should then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



